DETAILED ACTION
This Office Action is in response to RCE filed March 18, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more combinations of circular arc, semicircle, semi-runway, Z-shaped, V-shaped and M-shaped” recited on lines 8-9 must be shown or the feature canceled from the claim, because Applicants did not show, for example, how to combine a circular arc and a Z-shaped element, or a semicircle and a V-shaped element.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: on lines 8-9, “of circular arc, semicircle, semi-runway, Z-shaped, V- shaped and M-shaped” should be amended, because (a) the limitation is not grammatical since “of” cannot modify the adjectives “Z-shaped, V-shaped and M- shaped”, and (b) “circular arc, semicircle, semi-runway” are nouns, while “Z-shaped, V- shaped and M-shaped” are adjectives.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a certain value of the “length of the maximum tensile state” recited on line 10 of claim 1 and on line 2 of claim 4, does not reasonably provide enablement for the entire range of the “length of the maximum tensile state of the nanowire” “greater than 2 times the length of the same nanowire in the natural state” as recited on lines 10-11 of claim 1 and “greater than 2.7 times the length of the same nanowire in the natural state” recited on lines 2-3 of claim 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims for the following reasons:
Regarding claims 1 and 4, Applicants originally disclosed in paragraph [0013] of current application that “Further, the length in the maximum tensile state is 1.5 times larger than that in the natural state, more than 2 times will be better, and the preferred length is 2.7 times (emphasis added)”, in paragraph [0045] of current application that “Furthermore, the length of the maximum tensile state is 1.5 times larger than that of the natural state, more than 2 times will be better, and the preferred length is 2.7 times (emphasis added)”, and in paragraph [0051] of current application that “The maximum tensile length of the nanowires is larger than 270%© [sic] of the natural length, and the elastic deformation is maintained.”  However, other than stating that “more than 2 times will be better”, Applicants did not originally provide any enabling disclosure for one of ordinary skill in the art to make a “streatchable crystalline semiconductor nanowire” where the “length of the maximum tensile state of the nanowire is greater than 2 times the length of the same nanowire in the natural state” as recited in claim 1, and “the length of the maximum tensile state of the nanowire is greater than 2.7 times the length of the same nanowire in the natural state” as recited in claim 4.
In other words, Applicants merely stated that, when it comes to the length of the maximum tensile state of the nanowire, “more than 2 times will be better”, and “the preferred length is 2.7 times”, but did not originally disclose how to achieve the claimed length of the maximum tensile state, especially when the length of the maximum tensile state of 1.5, greater than 2, and 2.7 would each require different material compositions, different diameters, different lengths, different defect densities, different configurations and/or shapes, and so on; the only enabling disclosure may be for the length of the maximum tensile state of greater than 2.7 for a silicon nanowire as disclosed in paragraph [0051] of current application cited above; however, Applicants did not originally disclose any enabling embodiment where the length of the maximum tensile state of the nanowire is between 2 and 2.7; in addition, Applicants did not originally disclose whether any of the other materials recited in claim 5 would meet the limitation “length of the maximum tensile state of the nanowire is greater than 2 times the length of the same nanowire in the natural state” recited in claim 1, and “the length of the maximum tensile state of the nanowire is greater than 2.7 times the length of the same nanowire in the natural state” recited in claim 4.
Claims 4 and 5 depend on claim 1, and therefore, claims 4 and 5 also fail to comply with the Scope of Enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “length of the maximum tensile state of the nanowire is greater than 2 times the length of the same nanowire in the natural state” recited on lines 10-11 refers to, because when the nanowire is under tensile stress, the elongated nanowire is not “the same nanowire in the natural state” having a different length, a different density, a different defect density, etc.
(2) Also regarding claim 1, it is not clear what “in the natural state” in the limitation “length of the maximum tensile state of the nanowire is greater than 2 times the length of the same nanowire in the natural state” recited on lines 10-11 refers to, because (a) Applicants claim that “the nanowire is a regular inorganic crystalline semiconductor structure and grows along guide channel sidewall in a substrate” on lines 3-4, (b) however, the nanowire that has been grown embedded in the guide channel is not exactly “in the natural state” since the nanowire grown embedded in the guide channel would be applied with a stress by the substrate material, and (c) in this case, there is not “the same nanowire in the natural state” that would be a reference for the claimed “length of the maximum tensile state of the nanowire”.
(3) Further regarding claim 1, it is not clear how “diameter of the nanowire” recited on line 2 is measured, because a diameter of the crystalline semiconductor nanowire that is stretchable would vary depending on whether the nanowire is pulled, pushed or not.
(4) Still further regarding claim 1, it is not clear what “a regular inorganic crystalline semiconductor structure” recited on lines 3-4 refers to, because (a) Applicants do not specifically claim what “a regular inorganic crystalline semiconductor structure” refers to, (b) for Applicants to claim “a regular inorganic crystalline semiconductor structure”, there should also be a well-defined irregular crystalline inorganic semiconductor structure, which does not appear to be well-defined, (c) in other words, the definition of “a regular inorganic crystalline semiconductor structure” appears to be arbitrary and subjective, rendering claim 1 indefinite, and (d) it is not clear how a single “stretchable crystalline semiconductor nanowire” recited in the preamble can have a regular or irregular crystalline inorganic semiconductor structure.
(5) Still further regarding claim 1, it is not clear whether the limitation “grows along guide channel sidewall in a substrate” recited on line 4 suggests that the claimed stretchable crystalline semiconductor nanowire is embedded in the guide channel formed in the substrate, because while Applicants claim how the stretchable crystalline semiconductor nanowire is formed, Applicants do not specifically claim whether the substrate including the guide channel is removed following the formation of the stretchable crystalline semiconductor nanowire.
(6) Still further regarding claim 1, it is not clear how “the nanowire is a regular inorganic crystalline semiconductor structure” as recited on lines 3-4, and then “the nanowire is a curved structure” as recited on line 5, because it is not clear whether the word “regular” is synonymous with “curved” in the claimed invention.
(7) Still further regarding claim 1, it is not clear what “a plurality of stretchable units” recited on line 5 refers to, because (a) it is not clear how “A stretchable crystalline semiconductor nanowire” recited in the preamble can have “a plurality of stretchable units”, (b) for example, if the claimed stretchable crystalline semiconductor nanowire is single crystalline as Applicants claim in claim 5, it is not clear whether the stretchable single crystalline semiconductor nanowire can have “a plurality of stretchable units”, and if so, it is not clear what those stretchable units refer to, and (c) it is not clear whether the claimed “plurality of stretchable units” are identical stretchable units to each other.
(8) Still further regarding claim 1, it is not clear how “a curved structure” of the nanowire can have an “axial direction” as recited on line 5, because while a curve may have a sense and a curvature, the curve cannot have any specific direction such as the “axial direction.”
(9) Still further regarding claim 1, it is not clear what “the described stretchable unit” recited on line 8 refers to, because (a) Applicants do not describe anything about “a plurality of stretchable units” on line 5, and (b) it is not clear what “the described stretchable unit” refers to out of “a plurality of stretchable units.”
(10) Still further regarding claim 1, it is not clear how “the described stretchable unit” recited on line 8 can be “one or more combinations of circular arc, semicircle, semi-runway, Z-shaped, V-shaped and M-shaped” as recited on lines 8-9, because the claimed shape and/or combinations of the shapes do(es) not appear to be a unit, but rather a shape of an entire nanowire or nanowires.
(11) Still further regarding claim 1, it is not clear what the shape of “semi-runway” recited on lines 8-9 is, because (a) when a runway is a linear shape, a “semi-runway” should also be a linear shape, and (b) however, Applicants claim that the nanowire is a curved structure on line 5.
(12) Still further regarding claim 1, it is not clear how “a curved structure” of the nanowire recited on line 5 can have shapes of semi-runway, Z-shape, V-shape and/or M-shape as recited on lines 8-9, because these shapes appear to be angular rather than being curved.
(13) Still further regarding claim 1, it is not clear how “length of the maximum tensile state of the nanowire” recited on line 10 is measured, because (a) Applicants claim that “the nanowire is a curved structure” on line 5, (b) therefore, it is not clear how the tensile strain is applied to the curved nanowire since, when one pulls two opposite ends of the curved nanowire, the curved nanowire would move in one direction rather than being applied with a tensile strain, and (c) it is not clear whether the “length” is measured along the curved nanowire or measured in a direction parallel or perpendicular to an unspecified direction, where not claiming this unspecified direction renders claim 1 further indefinite.
(14) Still further regarding claim 1, it is not clear how “maximum tensile state of the nanowire” recited on line 10 is defined, because (a) the maximum tensile state of the nanowire may suggest a tensile stress above which the nanowire may be elastically deformed or broken into pieces, (b) however, Applicants do not specifically claim which situation “the maximum tensile state of the described nanowire” corresponds to.
(15) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the material composition and length of the nanowire, because (a) while Applicants claim  a diameter of the nanowire on lines 2-3, Applicants do not specifically claim the material composition and length of the nanowire that will determine “the length of the maximum tensile state of the nanowire, and (b) in other words, a Si nanowire having the claimed diameter and a GaN nanowire having the claimed diameter would inherently have different lengths of the maximum tensile state, and a Si nanowire having a length of 100 nm would have the length of the maximum tensile state different from a Si nanowire having a length of 1 m.
(16) Still further regarding claim 1, it is not clear what the limitation “length of the same nanowire in the natural state” recited on lines 9-10 refers to, because (a) it is not clear whether this length in the natural state is a length of the curved nanowire recited on line 5, or a length before the nanowire is forced to be curved, and (b) it is not clear whether this claimed length in the natural state refers to a length of the stretchable crystalline semiconductor nanowire that is formed inside the guide channel of the substrate recited on line 4; if it is the latter, Applicants should claim the shape and sizes of the guided channel in the substrate to obviate indefiniteness.
(17) Still further regarding claim 1, it is not clear what “the natural state” recited on line 10 refers to, because a natural state of the claimed stretchable crystal semiconductor nanowire should depend on numerous parameters such as whether the stretchable crystal semiconductor nanowire is in contact with or bonded to the substrate, whether the nanowire is at room temperature or at 100oC, whether the nanowire is under 1 atmospheric pressure or under 100 atmospheric pressure, and so on.
Claims 4 and 5 depend on claim 1, and therefore, claims 4 and 5 are also indefinite.
(18) Regarding claims 4 and 5, it is not clear whether claims 4 and 5 are directed to a plurality of stretchable crystal semiconductor nanowires, while claim 1 is directed to a single stretchable crystal semiconductor nanowire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Controlled 3D Buckling of Silicon Nanowires for Stretchable Electronics,” ACS Nano 5 (2010) pp. 672-678) in view of Xue et al. (“In-Plane Self-Turning and Twin Dynamics Renders Large Stretchability to Mono-Like Zigzag Silicon Nanowire Springs,” Advanced Functional Materials 26 (2016) pp. 5352–5359.)
In the below prior art rejections, the limitation “grows along guide channel sidewall in a substrate” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claims 1, 4 and 5, Xu et al. disclose a stretchable semiconductor nanowire (Title and Fig. 1), characterized in that the nanowire has an elongated body (Figs. 1-4), the diameter of the nanowire is between 20 nm and 200 nanometers (last line on left column and first line on right column on page 674), and the nanowire is a regular inorganic semiconductor structure (silicon) and grows along guide channel sidewall in a substrate, which is directed to a product by process limitation as discussed above; wherein the nanowire is a curved structure (Figs. 1-4) with a plurality of stretchable units (multiple curved units) in axial direction, the stretchable units are connected in turn to form the stretchable semiconductor nanowire; the described stretchable unit is one or more combinations in circular arc, semicircle, semi-runway, Z-shaped, V-shaped and M-shaped, which is indefinite as discussed above, length of the maximum tensile state of the nanowire is greater than 2 times the length of the same nanowire in the natural state (stretchability of ~ 104% in ABSTRACT) (claim 1), characterized in that the material of the nanowire is selected from Si, SiGe, Ge or GaAs crystal (silicon nanowire) (claim 5).
Xu et al. differ from the claimed invention by not showing that the semiconductor nanowire is a crystalline semiconductor nanowire, the nanowire is a regular inorganic crystalline semiconductor structure, and the stretchable units are connected in turn to form the stretchable crystalline semiconductor nanowire (claim 1), and the Si nanowire is selected from Si single crystal (claim 5).
Xue et al. disclose a stretchable crystalline semiconductor nanowire (Title), characterized in that the nanowire has an elongated body (Figs. 1-4), and the silicon nanowire is a formed from Si single crystal.
Since both Kim et al. and Xue et al. teach a stretchable semiconductor nanowire, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stretchable semiconductor nanowire or silicon nanowire disclosed by Xu et al. can be a stretchable crystalline semiconductor nanowire formed of single crystal Si as disclosed by Xue et al., because (a) the silicon nanowire disclosed by Xu et al. would be used as a part of an electronic device, (b) a (single) crystalline silicon nanowire would have a better performance than an amorphous silicon nanowire, (c) if the silicon nanowire disclosed by Xu et al. is amorphous, it may be brittle, and (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 4, Xu et al. in view of Xue et al. differ from the claimed invention by not showing that the stretchable crystalline semiconductor nanowires according to claim 1 are characterized in that the length of the maximum tensile state of the nanowire is greater than 2.7 times the length of the same nanowire in the natural state.
Xue et al. further disclose a stretchable single crystalline silicon semiconductor nanowire.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stretchable crystalline semiconductor nanowires disclosed by Xu et al. in view of Xue et al. can be formed of a single crystalline silicon nanowire, because (a) the silicon nanowire disclosed by Xu et al. would be used as a part of an electronic device, (b) a single crystalline silicon nanowire would have a better performance than an amorphous or polycrystalline silicon nanowire, (c) if the silicon nanowire disclosed by Xu et al. is amorphous or polycrystalline, it may be brittle, and (d) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
In this case, the length of the maximum tensile state of the nanowire is inherently greater than 2.7 times the length in the natural state, because (a) Applicants originally disclosed that a single crystalline silicon nanowire has a length of a maximum tensile state of the nanowire greater than 2.7 times the length of the single crystalline silicon nanowire in paragraph [0051] of current application, (b) Xu et al. in view of Xue et al. disclose all the other claim limitations, and if Xu et al. in view of Xue et al. do not meet the claimed length of the maximum tensile state of the nanowire, claim 4 would be further indefinite since Applicants do not claim an essential and critical parameter for the claimed invention, and (c) also, the non-horizontal portions of the single crystalline silicon nanowire shown in Fig. 3 of Xue et al. are longer than the horizontal portions of the single crystalline silicon nanowire just like Applicants’ nanowire shown in Fig. 2 of current application, and therefore, the claim limitation cited above would inherently be met by the single crystalline silicon nanowire disclosed by Xue et al. under certain circumstances such as at an elevated temperature at or close to melting point of silicon.

Claims 1, 4 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (“In-Plane Self-Turning and Twin Dynamics Renders Large Stretchability to Mono-Like Zigzag Silicon Nanowire Springs,” Advanced Functional Materials 26 (2016) pp. 5352–5359.)
In the below prior art rejections, the limitation “grows along guide channel sidewall in a substrate” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Also in the below prior art rejections, the claim limitation “strechable” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1, 4 and 5, Xue et al. disclose a stretchable crystalline semiconductor nanowire (Title), characterized in that the nanowire has an elongated body (Figs. 1-4), and the nanowire is a regular inorganic crystalline semiconductor structure (single crystalline silicon) and grows along guide channel sidewall in a substrate, which is directed to a product by process limitation as discussed above; wherein the nanowire is a curved structure (Figs. 1-4) with a plurality of stretchable units (multiple Si orientations shown in Fig. 3) in axial direction, the stretchable units are connected in turn to form the stretchable crystalline semiconductor nanowire; the described stretchable unit is one or more combinations in circular arc, semicircle, semi-runway, Z-shaped, V-shaped and M-shaped, which is indefinite as discussed above (claim 1), characterized in that the material of the nanowire is selected from Si, SiGe, Ge or GaAs single crystal (single crystalline silicon nanowire) (claim 5).
Xue et al. differ from the claimed invention by not showing that diameter of the nanowire is between 20 and 200 nanometers, and length of the maximum tensile state of the nanowire is greater than 2 times the length of the same nanowire in the natural state (claim 1), characterized in that the length of the maximum tensile state of the nanowire is greater than 2.7 times the length of the same nanowire in the natural state (claim 4).
Xue et al. further disclose that the single crystalline silicon nanowire is formed from an amorphous silicon nanowire having a diameter of 200 nanometer (lines 5-6 on right hand side column of page 5353), and the silicon nanowire shown in Fig. 3 of Xue et al. appears to be approximately 200 nm in diameter in comparison to the scale.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the diameter of the nanowire can be in the claimed range, because (a) the nanowire can have a diameter in the claimed range to form an electronic device having a desired size in a similar range, and (b) the diameter of the claimed strechable crystal semiconductor nanowire would vary depending on the tensile or compressive strain applied to it, and thus the claimed diameter of the stretchable crystal semiconductor nanowire can be in the claimed range depending on how the diameter is measured.
In this case, length of the maximum tensile state of the nanowire is inherently greater than 2 times the length in the natural state, and the length of the maximum tensile state of the nanowire is inherently greater than 2.7 times the length in the natural state, because (a) Applicants originally disclosed that a single crystalline silicon nanowire has a length of a maximum tensile state of the nanowire greater than 2.7 times the length of the single crystalline silicon nanowire in paragraph [0051] of current application, (b) Xue et al. disclose all the other claim limitations, and if Xue et al. do not meet the claimed lengths of the maximum tensile state of the described nanowire, claims 1 and 4 would be further indefinite since Applicants do not claim an essential and critical parameter for the claimed invention, and (c) the non-horizontal portions of the single crystalline silicon nanowire shown in Fig. 3 of Xue et al. are longer than the horizontal portions of the single crystalline silicon nanowire just like Applicants’ nanowire shown in Fig. 2 of current application, and therefore, the claim limitation cited above would inherently be met by the single crystalline silicon nanowire disclosed by Xue et al. under certain circumstances such as at an elevated temperature at or close to melting point of silicon.

Claims 1, 4 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 7,521,292)
In the below prior art rejections, the limitation “grows along guide channel sidewall in a substrate” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Also in the below prior art rejections, the claim limitation “strechable” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1, 4 and 5, Rogers et al. disclose a stretchable crystalline semiconductor nanowire (Title), characterized in that the nanowire has an elongated body (776 in Fig. 8), and the nanowire is a regular inorganic crystalline semiconductor structure (single crystalline silicon) and grows along guide channel sidewall in a substrate, which is directed to a product by process limitation as discussed above; wherein the nanowire is a curved structure (776 in Fig. 8) with a plurality of stretchable units (arbitrary units of 776) in axial direction, the stretchable units are connected in turn to form the stretchable crystalline semiconductor nanowire (776); the described stretchable unit is one or more combinations in circular arc, semicircle, semi-runway, Z-shaped, V-shaped and M-shaped (claim 1), characterized in that the material of the nanowire is selected from Si, SiGe, Ge or GaAs single crystal (single crystalline silicon nanowires) (claim 5).
Rogers et al. differ from the claimed invention by not showing that diameter of the nanowire is between 20 and 200 nanometers, and length of the maximum tensile state of the nanowire is greater than 2 times the length of the same nanowire in the natural state (claim 1), characterized in that the length of the maximum tensile state of the nanowire is greater than 2.7 times the length of the same nanowire in the natural state (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the diameter of the nanowire can be in the claimed range, because (a) the nanowire can have a diameter in the claimed range to form an electronic device having a desired size in a similar range, and (b) the diameter of the claimed strechable crystal semiconductor nanowire would vary depending on the tensile or compressive strain applied to it, and thus the claimed diameter of the stretchable crystal semiconductor nanowire can be in the claimed range depending on how the diameter is measured.
In this case, length of the maximum tensile state of the nanowire is inherently greater than 2 times the length of the same nanowire in the natural state, and the length of the maximum tensile state of the nanowire is inherently greater than 2.7 times the length of the same nanowire in the natural state, because (a) Applicants originally disclosed that a single crystalline silicon nanowire has a length of a maximum tensile state of the nanowire greater than 2.7 times the length of the single crystalline silicon nanowire in paragraph [0051] of current application, (b) Rogers et al. disclose all the other claim limitations, and (c) if Rogers et al. do not meet the claimed lengths of the maximum tensile state of the described nanowire, claims 1 and 4 would be further indefinite since Applicants do not claim an essential and critical parameter for the claimed invention.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that “Usually, diameter of the nanowire is measured under natural conditions without exterior force”, and that “While the diameter of the nanowire is invariable under non-destructive force because it has a [sic] "inorganic crystalline semiconductor structure”.  These arguments are not persuasive, because (a) the word “usually” is not the same with “always”, and (b) there is no evidence that supports the latter argument; if the latter argument is correct, then Applicants suggest that the only the atomic bonds along the stretching direction are extended without any changes in the bond lengths along the perpendicular direction.
Applicants argue that “As described above, the "regular" structure means that diameter of the nanowire is relatively invariable along axis direction (emphasis added)”, and that “Moreover, the nanowire has a specific shape along regular guide channels and a curved structure with repeated stretchable units.”  These arguments are not persuasive, because Applicants state that “While the diameter of the nanowire is invariable under non-destructive force” in the argument cited in the previous paragraph, and then Applicants argue that “diameter of the nanowire is relatively invariable along axis direction”.
Applicants argue that “It is abstractive unit on the geometric meaning, like recurring decimal”.  It is not clear what this argument is about, and especially it is not clear what the “abstractive unit” refers to.
Applicants argue that “Semi-runway means half of Track and field runway.”  This argument is not persuasive, because (a) this argument is not based on the original disclosure, (b) it appears that Applicant attempt to redefine the term “semi-runway”, and (c) a runway is almost always a straight lane contrary to Applicants’ argument above.
Applicants’ other arguments are either directed to incorporating claim limitations from the specification such as the arguments that “The nanowire a planar spring wire” and that “Inorganic crystalline semiconductor is relatively grid”, which is stipulated to be improper in MPEP 2111.01, or Applicants’ redefining the terms that are not based on the original disclosure.
Applicants’ arguments traversing the prior art rejection over Xue et al. are not persuasive for the following reasons: (a) Applicants do not claim whether the claimed diameter is uniform or not.  (b) While Applicants argue that the nanowire disclosed by Xue et al. is “irregular”, Applicants do not claim what can be construed as a “regular” nanowire and what can be construed as an “irregular” nanowire, see a related 35 USC 112(b) rejection above.  (c) Applicants do not claim any utilities or applications of the claimed stretchable crystalline semiconductor nanowire.
As the Examiner noted above, the only working example that Applicants originally disclosed and meets the claim limitations of claims 1 and 4 is a single crystalline silicon nanowire that has the length of the maximum tensile state of the nanowire greater than 2.7 times the length of the same nanowire in the natural state, and Rogers et al. disclose a single crystalline silicon nanowire whose diameter can be controlled and optimized to be used in a semiconductor or an electronic device.
 The following responses the Examiner made in the Final Office Action mailed October 18 appear still relevant to the arguments Applicants made in the REMARKS filed March 18, 2022:
“Applicants’ arguments in the REMARKS filed August 25, 2021 are primarily based on incorporation of the claim limitations from the specification into claims 1, 4 and 5, which is stipulated to be improper in MPEP 2111.01.
For example, Applicants appear to argue that the claimed nanowire should be formed in exactly the same manner as Applicants originally disclosed.  If that is the case, the claimed invention is a hybrid claim with some device structural limitations and some process limitations, both of which should be met for the claimed invention.  In this case, claims 1, 4 and 5 may further fail to comply with the 35 USC 101 requirement, because the claimed invention would have been directed to both a device and a process according to Applicants’ arguments.
In addition, as Fig. 5(b) of Xu et al. (“Controlled 3D Buckling of Silicon Nanowires for Stretchable Electronics,” ACS Nano 5 (2011) pp. 672-678) show, the diameter of the nanowire would change as strain is applied to the nanowire.  However, Applicants simply point to a portion of the original disclosure with regard to the items (3) and (4) under 35 USC 112(b) rejections.
The Examiner notes that citing portions of the original disclosure of the current application does not obviate some 35 USC 112(b) rejections for the limitations, for example, “the guide channel sidewall in a substrate” and “in the axial direction”.
The Examiner also notes that “a plurality of stretchable units in the axial direction” recited on line 5 of claim 1 does not necessarily suggest that the claimed stretchable crystal semiconductor nanowire has one of the shapes shown in Fig. 2 of current application, because Applicants do not claim what the “plurality of stretchable units” look like, how long they are, and how they are arranged with each other to form the claimed “stretchable crystal semiconductor nanowire”.
The Examiner further notes that Applicants do not claim when and how the stretchable crystal nanowire is stretched, and Applicants merely use the word “stretchable”.  Therefore, for example, when the claimed stretchable crystal semiconductor nanowire is at a temperature of melting point or at a slightly lower temperature than melting point, the stretchable crystal semiconductor nanowire would be stretched to the claimed length.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ziaie et al. (US 10,391,683)
Guo et al. (US 11,217,358)
Liu et al., “Large-Scale Integration of Semiconductor Nanowires for High-Performance Flexible Electronics,” ACS Nano 6 (2012) pp. 1888-1900.
Kim et al. (“Inorganic semiconductor nanomaterials for flexible and stretchable bio-integrated electronics,” NPG Asia Materials 4 (2012) pp. 1-8)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM – 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 1, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815